DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-4, 7-10, 13, 16-18 and 20-27 are pending. Claims 1 and 13 have been amended. Claims 5, 6, 11, 12, 14, 15 and 19 have been cancelled. Clams 21-27 have been added.
Applicant’s arguments, filed 08/08/2022, with respect to art rejections of claims 1-4 and 7-10 have been fully considered and are persuasive.  The rejections of claims 1-4 and 7-10 has been withdrawn. 
Applicant’s arguments, filed 08/08/2022, with respect to the rejection(s) of claim(s) 13 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomita (US 4252620 A).
Applicant's arguments filed 08/08/2022, with respect to art rejections of claims 17, 18 and 20 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 2009/0186184 A1) in view of Tomita (US 4252620 A).
Considering claim 13, Mitsuhashi discloses a method comprising: 		chemically treating an aluminum body with an acid solution [0054]; 	performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer [0054]; and 	treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam [0052].
Mitsubishi is silent about preparing an aluminum body and polishing a surface of the aluminum body and chemically treating the surface polished aluminum body with an alkaline solution and acid solution.
However, Tomita teaches conventional pre-treatments before anodization that include polishing, and removal of naturally formed oxide films by chemical treatment by (a) soaking with an aqueous solution of sodium hydroxide and (b) subsequent neutralization with nitric acid (col. 4, lines 7-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an aluminum body of Mitsuhashi to polish a surface of the aluminum body and chemically treating the surface polished aluminum body with an alkaline solution and acid solution, because Tomita teaches conventional pre-treatments before anodization that include polishing, and removal of naturally formed oxide films by chemical treatment by (a) soaking with an aqueous solution of sodium hydroxide and (b) subsequent neutralization with nitric acid (col. 4, lines 7-22). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi and Tomita, as applied to claim 13 above, and further in view of Ouye et al. (US 2012/0103526 A1).
Considering claim 16, Mitsuhashi does not disclose after the polishing, the surface-polished aluminum body has a surface roughness Ra from 0.5 µm to 1.5 µm.
However, Ouye discloses a surface is polished to reduce surface imperfections which conventionally would lead to cracking at the anodized coating, and the surface may be polished using any suitable electropolishing or mechanical polishing [0026]. In one embodiment the surface may be polished using a non-mechanical polish, such as a chemical polish or electropolish, to remove impurities found on the surface [0028]. Ouye discloses that the polished surface has roughness Ra of less than 8 µm [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either mechanical or chemical polishing step in the method of Mitsuhashi, because Ouye discloses that polishing reduces surface imperfections which conventionally would lead to cracking at the anodized coating and any suitable polishing method may be used including mechanical and chemical polishing [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 24, Mitsuhashi as modified by Wu is silent about the chemically treating the aluminum body, the aluminum body is treated with the alkaline solution for 60 seconds to 120 seconds at a temperature of 50 °C to 70 °C and treated with the acid solution for 10 seconds to 50 seconds at a temperature of 20 °C to 40 °C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed ranges time and temperature of alkaline and acid treatments, because the effects of removal of natural oxides and subsequent neutralization are subject to variables such as concentration and the strength of the base or acid used. Therefore, one would have optimized the time and temperature, with respect to the available base and acid as well as their concentrations in order to achieve sufficient oxide removal and neutralization, as routine optimization of result effective variable (See MPEP 2144.05 II). 

Considering claim 25, in Mitsuhashi as modified by Wu, Wu discloses conventional pre-treatments before anodization that include polishing, and removal of naturally formed oxide films by chemical treatment by (a) soaking with an aqueous solution of sodium hydroxide and (b) subsequent neutralization with nitric acid (col. 4, lines 7-22).

	
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 2009/0186184 A1) in view of Wu et al. (US 6,565,984 B1).
Considering claim 17, Mitsuhashi discloses a method comprising: 	chemically treating the surface-polished aluminum body with at least one of an alkaline solution and an acid solution [0054]; 	performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer [0054]; and 	treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam [0052].
Mitsuhashi does not disclose preparing an aluminum body; annealing the aluminum body at a temperature of 200 °C to 400 °C; polishing a surface of the aluminum body after the annealing.
However, Wu teaches aluminum alloys are annealing to remove the stress created during cold work by heating within a temperature range from about 300 °C to about 450 °C (col. 2, line 66 – col. 3, line 40), which overlaps the claimed range of 200 °C to 400 °C. Furthermore, Wu teaches achieving desirable mechanical property of an aluminum alloy body article is performed by annealing, which is then anodized for protection (col. 3, lines 7-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare (e.g. degrease), anneal the aluminum body at a temperature of 200 °C to 400 °C and polishing a surface of the aluminum body after the annealing, because Wu teaches that annealing of aluminum body removes the stress created during cold work by heating within a temperature range from about 300 °C to about 450 °C, and polishing is known to remove surface roughness in surface pre-treatment/cleaning process. Therefore, one would anneal the aluminum body in order to improve mechanical property of aluminum alloy during machining and decrease the susceptibility to cracking in reaction chamber. Furthermore, the process of polishing is a pre-treatment process for cleaning and smoothening of the surface to be oxidized. 

 Considering claim 18, Mitsuhash as modified by Wu is silent about the time of annealing. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the annealing time needed to remove stress in the aluminum body as a routine optimization of variable with predictable result of increase strength of the aluminum body.

Considering claim 20, Mitsuhashi does not disclose the aluminum oxide layer after being treated with hot water or steam includes plural columnar grains, and an average width of the columnar grains is in a range from 10 nm to 100 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the columns of Mitsuhashi would have similar grain size, because the method of Mitsuhashi meets all the claimed method steps, therefore one would expect similar grain width of the crystal.

Considering claim 26, Mithsuhashi discloses the organic acid solution may be a mixture of the oxalic acid containing solution with sulfuric acid [0078].


Allowable Subject Matter
Claims 1-4, 7-10, 21-23 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Mitsuhashi (US 2009/0186184 A1) discloses a method comprising: chemically treating an aluminum body with at least one of an alkaline solution and an acid solution; performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer, wherein a voltage value applied in the anode-oxidization is substantially constant; and treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam, wherein: the aluminum oxide layer after being treated with hot water or steam includes plural columnar grains.
However, the independent claim 1 requires that an average width of the columnar grains is in a range from 10 nm to 100 nm, and the substantially constant voltage value is in a range from 15 V to 25 V and variation during the anode-oxidization is equal to or less than 10% . 
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
With respect to claim 17, Applicant argues none of the cited prior art disclose or suggest polishing a surface of the aluminum body after annealing, and The Office Action asserted that Wu discloses annealing for aluminum body and polishing is known in the art without referring to any prior art.
This argument is not persuasive because polishing is a well-known process in aluminum surface anodization. For example, Tomita (US 4252620) teaches conventional pre-treatments generally applied with any method for forming oxide films. These pre-treatments of the surface of the base metal include, among others, polishing, … (col. 4, lines 7-22). The steps of polishing after annealing, cannot be regarded as inventive concept, because annealing is a process of removing stress within the volume of the aluminum element to improve mechanical property of the bulk of the aluminum element, and the process of polishing is a pre-treatment before anodization. The process of polishing will not affect the mechanical property of the aluminum element, but only surface. On the other hand, the process of annealing could change the surface as it is capable of changing the mechanical property of the bulk metal. Therefore one will perform surface pre-treatments after the bulk property have had been established. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794